DETAILED ACTION
In Applicant’s Response filed 10/26/21, Applicant amended claims 1, 9, 11, 17-18 and 20; cancelled claim 19; and added new claim 21. Currently, claims 1-18 and 20-21 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6-8, 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 2015/0313762 A1) in view of Allen et al (US 2019/0175418 A1) and further in view of Lattimore et al (US 2011/0213287 A1).
Regarding Claim 1, Simmons is in the field of reduced pressure dressings, systems and wound treatment methods (para. [0002]) and discloses a dressing (reduced-pressure system 300, Fig. 6C) comprising: 
a drape that is a thin film capable of maintaining a negative pressure underneath the drape upon application of a vacuum (Fig. 6C, para. [0063]; a sealing member 340 is disposed over the bolster assembly 314 and a portion of the patient's epidermis 308 to form a sealed space 342; an aperture may then be formed or is preformed [analogous to aperture 234 in FIG. 
a pressure-sensitive acrylic-based adhesive on a skin-facing surface of the drape (skin surface layer of sealing member 340, Fig. 6C and para. [0028] explains that sealing member sealing member materials may include a silicone drape, 3M Tegaderm® drape, acrylic drape such as one available from Avery Dennison, or an incise drape); 
an island of absorbent material, the island of absorbent material having a smaller area than the drape and being connected with and disposed beneath the skin-facing surface of the drape so as to leave a first margin of adhesive-coated drape around the island of absorbent material (Fig. 6C, para. [0060] - the dressing bolster 316 may be formed from the bolster or manifold materials previously mentioned in para.[0021]; it is shown as an island of absorbent material having a smaller area than the drape and being connected with and disposed beneath the skin-facing surface of the drape so as to leave a first margin of adhesive-coated drape around the island of absorbent material); wherein the island of absorbent material includes interruptions to reduce or eliminate tension or compression in the island of absorbent material as the dressing bends (Fig. 6B, para. [0060] - dressing bolster 316 may include a plurality of lateral notches 318 and one or more longitudinal notches 320; these notches are configured to 
a wound contact layer on a skin-facing side of the island of absorbent material, the wound contact layer being configured not to stick to a wound (Fig. 6B, para. [0061] - bolster assembly 314 may include a comfort layer 326 and para, [0023] explains that the comfort layer may be any material that helps prevent skin irritation and discomfort while allowing fluid transmission through the comfort layer); and
a sealing element (referring to Fig. 6B, para. [0062] explains that bolster assembly 314 includes a sealing ring 334) arranged around the island of absorbent material (as shown in fig 6B the sealing ring 334 extends around the island of absorbent material at the center) the sealing element (334) configured for forming a seal with skin for maintaining negative pressure underneath the dressing (forms a sealed space 342 – para [0063]) wherein the sealing element is silicone gel on a backing film (Fig. 6B para. [0062] - sealing ring 334 may be coupled to the inward-facing side of the comfort layer 326 and para [0023] explains that the comfort layer may be a fenestrated film; para. [0039] explains that the sealing ring is made of a sealing material such as silicone), the sealing element (334) having a smaller area than the drape (the outer peripheral edge of ring 334 is shown in fig 6B and in fig 6C, the member 340 is shown covering and extending beyond the outer peripheral edge of the sealing ring) and being connected with and disposed beneath the skin facing surface of the drape (as shown in fig 6C ring 334 is covered by member 340 and connected to member 340 via adhesive 323 on the bolster; para [0060]) so as to leave a second margin of adhesive coated drape around the sealing element (as 
Simmons does not, however, explicitly disclose that the absorbent material comprises non-woven superabsorbent fibers. 
Allen is in the field of apparatuses, systems, and methods for the treatment of wounds (para. [0002]), and teaches a wound dressing (wound dressing 2100, Fig. 3C, para. [095]) wherein the absorbent material comprises non-woven superabsorbent fibers (para. [0101] - the absorbent layer 2110 may comprise a composite comprising superabsorbent powder, fibrous material such as cellulose, and bonding fibers). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the absorbent material of Simmons to comprise non-woven superabsorbent fibers like the material of Allen in order to provide fast wicking elements thereby helping to quickly and evenly distribute liquid taken up by the dressing (Allen, para. [0130]).
Simmons also does not explicitly disclose that the sealing element includes wedge-shaped cut-outs to relieve or eliminate tension or compression in the sealing element as the dressing bends. 
Allen teaches a dressing wherein all the layers, including the silicone PSA provided on the lower surface of the dressing, include wedge-shaped cut-outs to relieve or eliminate tension or compression in the sealing element as the dressing bends (referring to Fig. 22, para. [0168] explains that a possible four-lobe configuration of a dressing is useful for enhanced compatibility with body movement, where each layer is shaped to reduce the incident angle of the pad edge, and to provide somewhat independently moving sub-sections of the dressing; the 
Simmons also fails to explicitly disclose that the sealing element on a backing film is affixed to the skin-facing surface of the drape.
Lattimore, however, teaches an analogous negative pressure wound treatment device which includes a drape 107 which includes a pad 103 formed of silicone (para [0021]) that is generally conformable to the wound site (para [0021]) which is provided on a backing film (layer 105) and which is affixed to the skin-facing surface of the drape (as illustrated in fig 1, the pad 103 is provided on the side of drape 107 that faces the skin of a patient).  Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have provided the silicone pad in Simmons on the skin facing surface of the drape as taught by Lattimore in order to enable a user to improve conformability of the device to the skin surface at a wound site.
Claim 2, Simmons in view of Allen and further in view of Lattimore discloses the invention substantially as claimed (see rejection of claim 1) but in the embodiment of Simmons relied upon, Simmons does not explicitly disclose wherein the interruptions are cuts extending from an upper side of the island of absorbent material through the island of absorbent material to the skin-facing side of the island of absorbent material. 
Simmons teaches in a second embodiment (bolster 204, Fig. 5) that interruptions are cuts extending from an upper side of the island of absorbent material through the island of absorbent material (Fig. 5, para. [0044] - the flexibility notches 218 may be lateral notches, or lateral cuts, in the dressing bolster 204 and, in addition or alternatively, may be one or more longitudinal notches, or longitudinal cuts, or other cuts) and that the cuts extend to the skin-facing side of the island of absorbent material (the notches 218 may extend completely through the dressing bolster 204 and thus are interpreted as extending from the upper side through the entire island of absorbent material to the skin facing side of the material). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the interruptions to be cuts extending from an upper side of the island of absorbent material through the island of absorbent material to the skin-facing side of the island of absorbent material as taught in the embodiment in figure 5 of Simmons in order to provide increased flexibility and conformability (Simmons, para. [0044]).
	Regarding Claim 4, Simmons in view of Allen and further in view of Lattimore discloses the invention substantially as claimed (see rejection of claim 1) and Simmons also discloses that the interruptions are notches extending from an upper side of the island of absorbent material toward the skin-facing side of the island of absorbent material (para. [0060] - the dressing 
	Regarding Claim 6, Simmons in view of Allen and further in view of Lattimore discloses the invention substantially as claimed (see rejection of claim 1) and Simmons also discloses that the interruptions are aligned transverse with a longest dimension of the drape (referring to the bolster assembly shown in Fig. 7, the horizontal notches 318 are aligned transverse with a longest dimension of the drape).
	Regarding Claim 7, Simmons in view of Allen and further in view of Lattimore discloses the invention substantially as claimed (see rejection of claim 1) and Simmons also discloses that the interruptions are aligned perpendicular to a longest dimension of the drape (referring to the bolster assembly shown in Fig. 7, the horizontal notches 318 are aligned perpendicular to a longest dimension of the drape).
	Regarding Claim 8, Simmons in view of Allen and further in view of Lattimore discloses the invention substantially as claimed (see rejection of claim 1) and Simmons also discloses that the interruptions include interruptions extending inwardly from a peripheral edge of the island of absorbent material (referring to Fig. 6B, notches 318 extend inwardly from a peripheral edge of the island of absorbent material).
	Regarding Claim 11, Simmons in view of Allen and further in view of Lattimore discloses the invention substantially as claimed (see rejection of claim 1) but does not explicitly disclose the dressing further comprising an exudate indicator disposed on the skin-facing surface of the drape for indicating when a level of exudate within the dressing reaches a predetermined threshold. 

	Regarding Claim 12, Simmons in view of Allen and further in view of Lattimore discloses the invention substantially as claimed (see rejection of claim 11) but Simmons does not explicitly disclose an exudate indicator configured to change color to indicate when the level of exudate within the dressing has reached the predetermined threshold. 
Allen teaches a dressing wherein the exudate indicator is configured to change color to indicate when the level of exudate within the dressing has reached the predetermined threshold (referring to Figs. 16-18, para. [0132] explains that the dressing may have a viewing widow created by an obscuring layer and para. [0133] explains that the absorbent layer 402 or the obscuring layer 404, in particular the colored portion of the absorbent layer, may comprise 
	Regarding Claim 13, Simmons in view of Allen and further in view of Lattimore discloses the invention substantially as claimed (see rejection of claim 1) but Simmons does not explicitly disclose wherein the drape includes interruptions to relieve or eliminate tension or compression in the drape as the dressing bends. 
Allen teaches a dressing wherein the drape includes interruptions to relieve or eliminate tension or compression in the drape as the dressing bends (referring to Fig. 22, para. [0168] explains that a possible four-lobe configuration of a dressing is useful for enhanced compatibility with body movement, where each layer is shaped to reduce the incident angle of the pad edge, and to provide somewhat independently moving sub-sections of the dressing). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the dressing of Simmons in view of Allen and further in view of Lattimore so that the drape includes interruptions to relieve or eliminate tension or compression in the drape as the dressing bends as taught by Allen to thereby enhance compatibility with body movement and reduce the incidence angle of the pad edge (Allen para. [0168]).
Claim 14, Simmons in view of Allen and further in view of Lattimore discloses the invention substantially as claimed (see rejection of claim 13) but Simmons does not explicitly disclose wherein the interruptions in the drape are slits positioned on at least one side of the drape. 
Allen teaches a dressing wherein the interruptions in the drape are slits positioned on at least one side of the drape (referring to Fig. 22, para. [0168] explains that the dressing border, including the wound contact layer 791 and the backing layer 792 can also comprise slits, provided to further enhance the conformability on application by allowing the borders to overlap if needed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the dressing of Simmons in view of Allen and further in view of Lattimore so the interruptions in the drape are slits positioned on at least one side of the drape to thereby enhance compatibility with body movement and reduce the incidence angle of the pad edge (Allen para. [0168]).
Regarding Claim 15, Simmons in view of Allen and further in view of Lattimore discloses the invention substantially as claimed (see rejection of claim 1) but Simmons does not explicitly disclose wherein the wound contact layer includes interruptions to eliminate tension or compression in the wound contact layer as the dressing bends. 
Allen teaches a dressing wherein the wound contact layer includes interruptions to eliminate tension or compression in the wound contact layer as the dressing bends (referring to Fig. 22, para. [0168] explains that a possible four-lobe configuration of a dressing is useful for enhanced compatibility with body movement, where each layer is shaped to reduce the incident angle of the pad edge, and to provide somewhat independently moving sub-sections of 
	Regarding Claim 16, Simmons in view of Allen and further in view of Lattimore discloses the invention substantially as claimed (see rejection of claim 15) but Simmons does not explicitly disclose wherein the interruptions in the wound contact layer coincide with the interruptions in the island of absorbent material. 
Allen teaches a dressing wherein the interruptions in the wound contact layer coincide with the interruptions in the island of absorbent material (referring to Fig. 22, para. [0168] explains that a possible four-lobe configuration of a dressing is useful for enhanced compatibility with body movement, where each layer is shaped to reduce the incident angle of the pad edge, and to provide somewhat independently moving sub-sections of the dressing; the dressing border, including the wound contact layer 791 and the backing layer 792 can also comprise slits, provided to further enhance the conformability on application by allowing the borders to overlap if needed; Fig. 22 shows that the interruptions in the wound contact layer coincide with the interruptions in the island of absorbent material). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further 
	Regarding Claim 17, Simmons in view of Allen and further in view of Lattimore discloses the invention substantially as claimed (see rejection of claim 1) and Simmons also discloses that the wound contact layer (comfort layer 326 – fig 6B) is arranged in a central opening of the sealing element (sealing ring 334) (as shown in fig 6B, at least part of layer 326 is provided in the area of the opening at the center of ring 334).
	Regarding Claim 18, Simmons in view of Allen and further in view of Lattimore discloses the invention substantially as claimed (see rejection of claim 17) and Simmons also discloses that the wound contact layer does not contact the sealing element (para [0062] – the sealing ring 334 may be coupled with sealing-ring attachment device 336 to the comfort layer 326; thus, the device 336 will be provided between ring 334 and layer 326 so layer 326 will not contact ring 334).
Regarding Claim 20, Simmons in view of Allen and further in view of Lattimore discloses the invention substantially as claimed (see rejection of claim 1) but Simmons does not disclose a release liner having larger area than the drape, the release liner being coated with a release coating on at least one side of the release liner, the release coating being in contact with the pressure-sensitive acrylic-based adhesive in the first margin of the adhesive-coated drape and in contact with the silicone gel.
Lattimore, however, teaches an analogous negative pressure wound treatment device which includes a drape 107 which includes adhesive on the skin facing surface in order to secure the drape to the skin of the patient (para [0022]). Lattimore further teaches that a release layer may be disposed over the adhesive to protect it prior to use and facilitate handling of the drape (para [0022]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have provided a release liner as taught by Lattimore over the silicone adhesive on the device of Simmons in view of Allen and further in view of Lattimore in order to protect the adhesive prior to use and facilitate handling of the drape. Additionally, although Lattimore is silent as to the dimension of the release liner and therefore does not explicitly teach that the liner has a larger area than the drape, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the .

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 2015/0313762 A1) in view of Allen et al (US 2019/0175418 A1) and Lattimore et al (US 2011/0213287 A1) and further in view of Collinson et al (US 2016/0144084 A1).
	Regarding Claim 3, Simmons in view of Allen and further in view of Lattimore discloses the invention substantially as claimed (see rejection of claim 1) but Simmons does not explicitly disclose that the interruptions are depressions extending from an upper side of the island of absorbent material toward the skin facing side of the island of absorbent material. 
Collinson, however, is in the field of apparatuses, systems, and methods for the treatment of wounds (para. [0002]), teaches a dressing (wound dressing 600, Fig. 6) wherein the interruptions are depressions extending from an upper side of the island of absorbent material toward the skin facing side of the island of absorbent material (referring to Fig. 6, para. [0166] explains that the dressing comprises a 4x4 array of cells 620 which are separated by gaps 650; the backing layer and wound contact layer may be sealed together throughout the gaps). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the interruptions in the device of Simmons in view of Allen and further in view of Lattimore to be depressions extending from an 
	Regarding Claim 5, Simmons in view of Allen and further in view of Lattimore discloses the invention substantially as claimed (see rejection of claim 1) and Simmons also discloses that the island of absorbent material is connected with the drape (referring to Fig. 6C, para. [0060] explains that the first side 322 may include an adhesive layer 323; the adhesive layer 323 may help secure a sealing member 340 thereto). 
Simmons does not, however, explicitly disclose wherein the island of absorbent material includes a plurality of islands of absorbent material each spaced from one another, and spacing between the islands of absorbent material defines the interruptions. 
	Collinson, however, is in the field of apparatuses, systems, and methods for the treatment of wounds (para. [0002]), and teaches a dressing (wound dressing 600, Fig. 6) having an island of absorbent material that includes a plurality of islands of absorbent material spaced from one another, and spacing between the islands of absorbent material defines the interruptions (referring to Fig. 6, para. [0166] explains that the dressing comprises a 4x4 array of cells 620 which are separated by gaps 650; the backing layer and wound contact layer may be sealed together throughout the gaps;). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the island of absorbent material in the device of Simmons in view of Allen and further in view of Lattimore to be .

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 2015/0313762 A1) in view of Allen et al (US 2019/0175418 A1) and Lattimore et al (US 2011/0213287 A1) and further in view of Wilkes et al (US 2011/0092927).
	Regarding Claim 9, Simmons in view of Allen and further in view of Lattimore discloses the invention substantially as claimed (see rejection of claim 1) but Simmons does not explicitly disclose the dressing further comprising a pressure indicator disposed on a skin-facing side of the drape for indicating when the dressing is under negative pressure. 
Wilkes, however, is in the field of dressing reduced-pressure indicators, methods, and systems (para. [0001], and teaches a dressing (reduced pressure dressing, abstract) comprising a pressure indicator disposed on a skin-facing side of the drape for indicating when the dressing is under negative pressure (referring to Fig. 11, para. [0057] explains that moving member 152 is an indicator sealing member 170 suspended over a convex member 172 formed in a base or body 171 having an aperture 173 that is in fluid communication with the flexible dressing bolster 114 and is near the flexible dressing bolster 114; in this example the pressure indicator is located between the flexible sealing member and the absorbent material). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention 
	Regarding Claim 10, Simmons in view of Allen and Lattimore and further in view of Wilkes discloses the invention substantially as claimed (see rejection of claim 9) but Simmons does not disclose a pressure indicator configured to reveal a color element when pressed by the drape as an indicator for when the dressing is under negative pressure. 
Wilkes, however, is in the field of dressing reduced-pressure indicators, methods, and systems (para. [0001], and teaches a dressing (reduced pressure dressing, abstract) comprising a pressure indicator configured to reveal a color element when pressed by the drape as an indicator for when the dressing is under negative pressure (referring to Fig. 11, para. [0058] explains that the indicator sealing member 170 is one color and a surface 174 is another color, the combination may visually create another color indicative of the threshold reduced pressure being achieved). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added a pressure indicator that reveals a color element when pressed by the drape as taught by Wilkes to the drape of Simmons in view of Allen and Lattimore in order to provide indicator of negative pressure that does not require electronics or power but utilizes physical movement and is easily read by the person wearing the dressing thereby ensuring that the pressure at the dressing is at least at a threshold pressure (Wilkes, para. [0056]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 2015/0313762 A1) in view of Allen et al (US 2019/0175418 A1).
Regarding Claim 21, Simmons is in the field of reduced pressure dressings, systems and wound treatment methods (para. [0002]) and discloses a dressing (reduced-pressure system 300, Fig. 6C) comprising: 
a drape that is a thin film configured for maintaining a negative pressure underneath the drape upon application of a vacuum (Fig. 6C, para. [0063]; a sealing member 340 is disposed over the bolster assembly 314 and a portion of the patient's epidermis 308 to form a sealed space 342; an aperture may then be formed or is preformed [analogous to aperture 234 in FIG. 3] and a reduced-pressure interface [not shown but analogous to reduced-pressure interface 138] is coupled to the sealing member 340 to provide fluid communication with the sealed space 342 through the aperture and a reduced-pressure source [not shown but analogous to reduced-pressure source 144 in FIG. 1] is coupled by a reduced-pressure delivery conduit [not shown but analogous to reduced-pressure delivery conduit 148 in FIG. 1] to the reduced-pressure interface to provide reduced pressure to the sealed space 342 to treat the linear wound 306); 
a pressure-sensitive acrylic-based adhesive on a skin-facing surface of the drape (skin surface layer of sealing member 340, Fig. 6C and para. [0028] explains that sealing member materials may include a silicone drape, 3M Tegaderm® drape, acrylic drape such as one available from Avery Dennison, or an incise drape); 

a wound contact layer on a skin-facing side of the island of absorbent material, the wound contact layer being configured not to stick to a wound (Fig. 6B, para. [0061] - bolster assembly 314 may include a comfort layer 326 and para, [0023] explains that the comfort layer may be any material that helps prevent skin irritation and discomfort while allowing fluid transmission through the comfort layer).
Simmons does not, however, explicitly disclose that the absorbent material comprises non-woven superabsorbent fibers. 
Allen is in the field of apparatuses, systems, and methods for the treatment of wounds (para. [0002]), and teaches a wound dressing (wound dressing 2100, Fig. 3C, para. [095]) 
Simmons also does not explicitly disclose that the wound contact layer includes interruptions to eliminate tension or compression in the wound contact layer as the dressing bends wherein the interruptions in the wound contact layer directly overlap with the interruptions in the island of absorbent material.
Allen teaches a dressing wherein the wound contact layer includes interruptions to eliminate tension or compression in the wound contact layer as the dressing bends wherein the interruptions in the wound contact layer directly overlap with the interruptions in the island of absorbent material (referring to Fig. 22, para. [0168] explains that a possible four-lobe configuration of a dressing is useful for enhanced compatibility with body movement, where each layer is shaped to reduce the incident angle of the pad edge, and to provide somewhat independently moving sub-sections of the dressing; the dressing border, including the wound contact layer 791 and the backing layer 792 can also comprise slits, provided to further enhance the conformability on application by allowing the borders to overlap if needed thus eliminating tension or compression in the wound contact layer as the dressing bends; The absorbent layer is provided between the backing and wound contact layers (para 

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 10/26/21 have been fully considered as follows:
	Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the claim rejections under 35 USC 112, Applicant’s amendments have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn.

	Specifically, the Office has noted Applicant’s arguments on page 8 that Simmons fails to disclose wedge-shaped cut outs in the sealing ring and the arguments on page 11 that Lattimore also fails to disclose such features. The Office is not persuaded by these arguments, however, because the Allen reference has been cited as teaching this element. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Thus, for at least this reason, the Office is not persuaded by Applicant’s arguments with respect to the Simmons and Lattimore references.
	The Office has also noted Applicant’s arguments on pages 9-11 that Allen does not disclose a sealing element which includes silicone on a backing film, as claimed, and therefore does not disclose wedge-shaped cut-outs in such a sealing element. Applicant further argues that the silicone PSA in Allen is not disclosed to seal the dressing but, instead, that the cover layer performs this function. The Office respectfully disagrees because the cover layer has PSA on its lower side which attaches the cover to the skin in order to create the sealed enclosure over the wound – without the PSA, no seal would be formed because the cover would not be attached to the skin. Additionally, as more clearly articulated in the claim rejections above (which have been revised as necessitated by the amendments to the claims), the void between each lobe of the dressing shown in fig 22 of Allen is interpreted as being a wedge-shaped cut 
	The Office has also noted Applicant’s arguments on pages 12-13 regarding claim 16 and new claim 21 but is not persuaded by these arguments. Specifically, the Office has noted Applicant’s arguments that fig 22 of Allen does not show an island of absorbent material and therefore can’t show interruptions in a wound contact layer 791. The Office is not persuaded by this argument, however, because paragraph [0168] in Allen describes what is shown in figure 22 and, specifically, describes that wound contact layer 791 and the backing layer 792 can comprise slits, provided to further enhance the conformability on application by allowing the borders to overlap if needed. The absorbent layer is provided between the backing and wound contact layers (para [0018]) and these layers therefore overlap with the absorbent layer – thus, slits in the layers will also overlap with each other. Thus, the Office has interpreted Figure 22 as showing that the interruptions in the wound contact layer coincide with and directly overlap the interruptions in the island of absorbent material based on the description in para [0168] of slits in the layers and the disclosure that these layers overlap. Thus, the Office maintains that the prior art of record reads on claim 16 and, also, reads on new claim 21 as discussed in the claim rejections provided above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DeBusk (US 5344415) teaches a wound dressing system which includes a strip 16 that includes a v-shaped cutout 76 as shown in figure 4.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786